Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
                                                        General Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.

Status of claim to be treated in this office action:

Independent: 1, 16 and 19.
b.	Claims 1-20 are pending on the application.
                                                         Preliminary Amendment

2.	Acknowledgment is made of applicant’s Preliminary Amendment, filed 08/06/2021.  The changes and remarks disclosed therein were considered.
	Claims 21-39 has been cancelled.  Claims 1-20 are pending in the application.

Drawings
3.	The drawings were received on 08/06/2020.  These drawings are review and accepted by examiner.
Priority
4.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement

5.	Acknowledgment is made of applicant’s Information Disclosure Statement 
(IDS) Form PTO-1449; filed 08/06/2020.  The information disclosed therein was considered.
Specification
6.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
The abstract of the disclosure is objected to because it uses the phrase “OF THE DICLOSURE” in page 41, line 1, which is implied.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 19-20 are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Park et al (US Pat 9,269,429).
	Regarding to independent claim 19, Part et al in Figures 1-24 are directly discloses a resistive memory device (a resistive memory device 100, Figures 1-2 and 5-6) comprising: 
a memory cell region (cell region Layer 1-Layer A, Figure 5 and Layer 1-Layer 5, Figure 6) including a first metal pad (memory cell array 110 includes a plurality of memory cell such as the cell region Layer 1-Layer 5 and each Layer of cell is the metal pad); 
a peripheral circuit region (a control region Layer 1 includes SA, WD, DEC such as the peripheral circuit region, Figures 5-6, column 11, lines 61-64) including a second metal pad and vertically connected to the memory cell region (cell region Layer 1-Layer A, Figure 5 and Layer 1-Layer 5, Figure 6) by the first metal pad and the second metal pad (for example, cell region layer 2-5 disposed over the control region Layer 1 which is contain the SA,WD/DEC such as the peripheral circuit, Figures 5-6); 
a memory cell array (memory cell array 110) in the memory cell region (cell region Layer 1-Layer A, Figure 5 and Layer 1-Layer 5, Figure 6), the memory cell array including a plurality of memory cells respectively arranged in regions where a plurality of word lines (word line WL0-WL5) intersect with a plurality of bit lines (bit line BL0-BL2, Figures 5-6, column 11, lines 18-36 and column 11, lines 56 through column 12, lines 3); and Page 5 of 7Application No. NEW SEC.4631 Preliminary Amendment August 6, 2020 
a write/read circuit (write/read circuit 120 and control region SA/WD/DEC of Layer 1, Figures 1-2 and 5-6) in the peripheral circuit region (control region SA/WD/DEC of the peripheral circuit region Layer 1), the write/read circuit being configured to apply a write pulse (power generator circuit 140 to generate the output the write pulse VW, Figure 1) to a selected memory cell of the plurality of memory cells (memory cell array 110)  and a dummy pulse (power generator circuit 140 to generate the output the write pulse VW, Figure 1) to at least one unselected memory cell of the plurality of memory cells during a write operation on the selected memory cell of the plurality of memory cells wherein the at least one unselected memory cell is connected to at least one of a selected word line connected to the selected memory cell, a selected bit line connected to the selected memory cell, a first word line adjacent to the selected word line, and a first bit line adjacent to the selected bit line (for example, the write/read circuit 120 receive a write/read voltage Vrw from the power generator circuit 140 and the write driver 122 provide the write voltage to the memory cell array 110 via the column decoder 160, when SET pulse is received, the write driver 122 a set current or a set voltage to the memory cell array 110 in response to the set pulse and wen RESET write operation, the write driver 122 provide the memory cell array 110 with a reset voltage so as to increase the resistor value of the variable resistance of the memory cell, column 7, lines 44-60 and also see at least in Figures 1-2 and 5-6, column 3, lines 57 to column 12, lines 33 and the related disclosures).   
Regarding dependent claim 20, Part et al in Figures 1-24 are directly discloses a resistive memory device (a resistive memory device 100, Figures 1-2 and 5-6), wherein the first metal pad (Layer 1) and the second metal pad (Layer 2) formed of copper (the Layer 1-Layer 5 may be form complex metal such as copper).
Allowable Subject Matter
7.	Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	There is no teaching or suggestion in the prior art to provide:
Per claim 1: there is no teaching, suggestion, or motivation for combination in the prior art to the steps of “in response to a write command, a write driver applying a write pulse to a selected memory cell arranged in a region where a selected word line intersects with a selected bit line; and after the applying the write pulse, the write driver applying a dummy pulse to at least one unselected memory cell, wherein the at least one unselected memory cell is connected to at least one of the selected word line, the selected bit line, a first word line adjacent to the selected word line, and a first bit line adjacent to the selected bit line” in a method of programming a resistive memory device as claimed in the independent claim 1.  Claims 2-15 are also allowed because of their dependency on claim 1; or
Per claim 16: there is no teaching, suggestion, or motivation for combination in the prior art to the steps of “in response to a second write command, the write driver applying a set write pulse to a second selected memory cell arranged in a region where a second selected word line intersects with a second selected bit line; and after the applying the set write pulse, the write driver applying a second dummy pulse to at least one second unselected memory cell connected to at least one of the second selected word line, the second selected bit line, a second word line adjacent to the second selected word line, and a second bit line adjacent to the second selected bit line, wherein a number of first unselected memory cells is greater than a number of second unselected memory cells” in a method of programming a resistive memory device as claimed in the independent claim 16.  Claims 17-18 are also allowed because of their dependency on claim 16.
	  
Conclusion
	Examiner's note: Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Kang et al (US. 8,271,856) discloses the control operation of a resistive memory device, an input-output operation of an error check and correction code is separated from an input-output operation of data.
	Oh et al (US. 10,127,978) discloses a method of operating a resistive memory system including a plurality of layers may include receiving a write request and first data corresponding to a first address, converting the first address into a second address and assigning pieces of sub-region data generated from the first data to the plurality of layers and writing the pieces of sub-region data to at least layer according to the second address.
	When responding to the office action, Applicant are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner to located the appropriate paragraphs.
	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the data of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see MPEP 710.02 (b)).
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PHO M LUU whose telephone number is 
571.272.1876. The Examiner can normally be reached on M-F 8:00AM – 5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Richard Elms, can be reached on 571.272.1869.  The official fax number for the organization where this application or proceeding is assigned is 571.273.8300 for all official communications. 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Pho M Luu/
Primary Examiner, Art Unit 2824.